t c memo united_states tax_court david e and cheryl g smith petitioners v commissioner of internal revenue respondent docket no filed date jon r vaught for petitioners kimberley j peterson for respondent memorandum findings_of_fact and opinion gerber judge respondent by means of a statutory_notice_of_deficiency determined the following income_tax deficiencies and sec_6662 a penalties with respect to petitioners 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years under consideration and all rule references are to this court's rules_of_practice and procedure year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number by way of an amendment to respondent's answer respondent sought increased deficiencies and penalties against petitioners under sec_6214 for each of the years in issue alleging that petitioner david smith received taxable_distributions from a pension_plan under sec_72 and t respondent asserted that petitioners are liable for increased income_tax deficiencies and sec_6662 penalties of deficiency year dollar_figure dollar_figure big_number big_number big_number big_number penalty sec_6662 the increases result in combined income_tax deficiencies and penalties in controversy as follows deficiency year dollar_figure dollar_figure big_number big_number big_number big_number sec_6662 penalty on brief petitioners conceded that petitioner mr smith received distributions from his pension_plan taxable under sec_72 and t the following issues remain for our consideration 2however petitioners have not conceded that they are liable for the increased sec_6662 accuracy-related_penalties asserted in respondent's amendment to answer whether petitioners' dog-breeding activity during the taxable years and was engaged in for a profit and whether any underpayment_of_tax is due to negligence or intentional disregard of rules or regulations findings_of_fact at all times relevant to this case petitioners were husband and wife and resided in los gatos california they filed joint federal_income_tax returns for all years at issue david smith mr smith is a medical doctor and was employed as a vascular surgeon during the taxable years at issue at good samaritan hospital in san jose california mr smith generally worked hours per day days a week as a physician in addition he was required to be on-call as a physician every third night and every third weekend cheryl smith mrs smith was not employed outside of petitioners’ household during the taxable years at issue mr smith received wages from his medical practice totaling dollar_figure dollar_figure and dollar_figure for the taxable years and respectively in addition to the wages mr smith received rental income from the leasing of medical equipment to good samaritan hospital his net rental income was dollar_figure dollar_figure and dollar_figure for the taxable years and respectively petitioners also owned an agricultural business named madera farm primarily farm income was from the sale of figs and pistachios petitioners first became involved in dog-showing activities in when they purchased their first show dog a standard poodle although petitioners had no interest in dog-breeding activity in they built a kennel at their los gatos residence in order to care for a growing number of dogs petitioners became interested in dog-breeding activity during at which time they began to consult with dog breeders and research the subject of dog breeding mr smith also attended veterinarian seminars for dog breeders petitioners in addition to breeding standard poodles a more common breed decided to breed portuguese water dogs a rare breed in the hopes of commanding higher prices their goal was to produce the highest quality dog possible mr smith did not prepare formal spreadsheets on the potential profitability of dog breeding but he did estimate the annual potential to earn between dollar_figure and dollar_figure in gross_receipts from dog breeding mr smith did not commit these estimates to writing petitioners did not consult with economic advisers or accountants prior to beginning their dog-breeding activity petitioners placed their names on a waiting list and eventually received two portuguese water dogs petitioners were able to begin breeding their dogs in they named their activity dacher kennel and began advertising in national dog- breeding magazines petitioners paid thousands of dollars promoting the name of dacher kennel in addition they hired professional handlers to show their dogs and to help establish their kennel's reputation during the taxable years and petitioners maintained approximately three adult dogs at their los gatos residence and to additional dogs at outside kennels mr smith typically spent to hours per week performing various activities in keeping and caring for the dogs including performing basic veterinary procedures mrs smith typically spent approximately hours per week caring for the dogs and spent an additional hours per month in promotional activities related to dog breeding and showing for the first weeks after puppies were born petitioners had to be on call to care for the puppie sec_24 hours a day mr smith kept track of expenses and revenues of the dog- breeding activity on his computer petitioners however did not keep track of which of their dogs were profitable although mr smith maintained a separate checking account for dacher kennels occasionally he used personal checks to pay for dog-breeding and showing activity expenses petitioners achieved their goal of breeding high-quality dogs one of petitioners' dogs dacher gotta get a gun won best-of-breed competitions in and was also the 10th-ranked portuguese water dog in the country that year unfortunately petitioners' success at the shows did not translate into a profit-making activity progressive retinal atrophy pra a degenerative disease of the retina that causes blindness began appearing in portuguese water dogs in september of within a year the number of portuguese water dogs diagnosed with pra went from to however mr smith did not know that any of his dogs were afflicted with pra until petitioners reported net losses from their kennel in the amount of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively during that same period petitioners reported gross_receipts of only dollar_figure dollar_figure and dollar_figure primarily from the sale of puppies and from stud fees petitioners' losses were due primarily to the high cost of dog boarding and handling in petitioners reported dollar_figure in dog boarding and handling expenses that amount constituted nearly percent of the expenses associated with the dog- breeding and showing activity for in the notice_of_deficiency respondent disallowed the losses associated with the dog-breeding activity as not engaged in for profit issue sec_183 opinion initially we must decide whether petitioners’ dog-breeding activity was not engaged in for profit sec_183 provides that individual taxpayers will not be allowed deductions which are attributable to an activity_not_engaged_in_for_profit this term of art is defined in sec_183 as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 trade_or_business or under paragraph or of sec_212 expenses_incurred for the production_of_income sec_183 permits deductions which would be allowable only if the activity were engaged in for profit but such deductions may be taken only to the extent that any gross_income generated from the activity exceeds deductions which are not dependent upon a profit objective eg state and local_taxes under sec_164 although a reasonable expectation of profit is not required the facts and circumstances must indicate that the taxpayer entered into the activity or continued the activity with the actual and honest objective of making a profit 94_tc_41 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs in making this determination more weight is accorded to objective facts than to the taxpayer's statement of intent 72_tc_659 sec_1_183-2 income_tax regs petitioners bear the burden of proving that they possessed the required profit objective rule a dreicer v commissioner supra 72_tc_411 affd without published opinion 647_f2d_170 9th cir in determining whether an activity is engaged in for profit reference is made to objective standards taking into account all of the facts and circumstances of each case sec_1_183-2 income_tax regs the regulations set forth nine criteria normally considered for this purpose the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the presence of elements of personal pleasure or recreation sec_1_183-2 income_tax regs none of these factors is determinative nor is the decision to be made by comparing the number of factors that weigh in the taxpayer's favor with the number that support the commissioner id petitioners argue that they had the requisite profit objective with respect to their dog-breeding activity conversely respondent asserts that the activity was not engaged in for profit we agree with respondent because the parties argued their respective cases by addressing each of the nine criteria enumerated in the regulations we follow the same approach in our discussion manner in which the activity is conducted we begin by examining the manner in which petitioners carried on their dog-breeding activity the fact that a taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate a profit objective sec_1_183-2 income_tax regs in deciding whether the taxpayer has conducted the activity in a businesslike manner this court has considered whether accurate books are kept whether the activity is conducted in a manner similar to other comparable businesses and whether changes have been attempted in order to make a profit ballich v commissioner tcmemo_1978_497 petitioners assert that the fact that they utilized a software program in order to keep track of expenses is evidence that they carried on their dog-breeding activity in a businesslike manner at trial however mr smith admitted that there were no records kept on which if any of his dogs in the kennel were profitable without such knowledge petitioners would have no way of determining which dog or breed of dogs was earning or had the potential to earn a profit the lack of detailed records as to which dogs were or were not profitable is an indication that the dog-breeding activity was not carried on for profit id petitioners assert that their use of targeted advertising in numerous trade magazines demonstrates that they conducted their kennel in a businesslike manner however petitioners did not advertise in any local medium of general circulation perhaps the most important indication of whether or not an activity is being performed in a businesslike manner is whether or not the taxpayer implements some method for controlling losses 809_f2d_355 7th cir affg tcmemo_1985_523 mr smith asserts that he attended veterinary seminars and performed basic veterinary procedures in an effort to help keep down costs however veterinary bills did not represent a significant portion of the activity's expenses the vast majority of expenses in connection with the dog-breeding and showing activity was for boarding and handling petitioners made no attempt to reduce this expense to the contrary the cost of dog boarding and handling increased precipitously from dollar_figure to dollar_figure from to we conclude that petitioners did not operate their dog-breeding activity in a businesslike manner expertise of petitioners we next consider the expertise of petitioners with respect to their dog-breeding activity sec_1_183-2 income_tax regs a taxpayer's expertise research and study of an activity as well as his or her consultation with experts may be indicative of a profit intent id mr smith met with breeders attended seminars and read books on the subject of dog breeding in addition his medical background combined with his attending veterinary seminars provided mr smith with some knowledge of basic dog anatomy and medicine nevertheless the fact that mr smith was skilled in the art of dog breeding does not mean that petitioners began or continued their dog breeding activity for profit glenn v commissioner tcmemo_1995_399 affd without published opinion 103_f3d_129 6th cir significantly petitioners did not seek professional economic or accounting advice on the economic aspects of breeding dogs other than mr smith's rough estimation of potential gross_receipts they made no analysis or plan for earning a profit from breeding dogs or even considered potential costs most important they did not analyze or consult about the amount of expenses that they were likely to incur the failure to seek professional advice is another factor that indicates a lack of profit_motive burger v commissioner supra time and effort spent in conducting the activity we next consider the time and effort spent by petitioners in conducting their dog-breeding activity sec_1_183-2 income_tax regs the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit id the record indicates that mr smith spent approximately to hours per week and mrs smith spent approximately hours per week in keeping and caring for the dogs accordingly we find that significant time and effort were spent by the couple in carrying on the activity however we also discern that petitioners derived substantial recreational benefit from the time they spent with their dogs therefore this factor is generally neutralized expectation that the assets will appreciate in value another factor is the taxpayers' expectation that the assets used in their breeding activity would increase in value sec_1_183-2 income_tax regs mr smith testified that in one of petitioners' dogs dacher gotta get a gun was the 10th- ranked portuguese water dog in the country in addition petitioners at the time of trial owned the first- and second- ranked portuguese water dogs in the country therefore there is evidence that the value of some of the dogs in the kennel has appreciated however petitioners have failed to offer into evidence any records on the value of any of their dogs or on the appreciation in value of their inventory of dogs during the years in issue this paucity of evidence makes it difficult for us to determine whether petitioners had an expectation that the assets used in their activity would increase or if they did increase in value see carson v commissioner tcmemo_1990_508 taxpayer's success in similar or dissimilar activities we next consider petitioners' prior experience in similar or dissimilar activities sec_1_183-2 income_tax regs although an activity is unprofitable the fact that a taxpayer has previously converted similar activities from unprofitable to profitable enterprises may be an indication of a profit_motive with respect to the current activity id mr smith operated a successful medical practice and although petitioners' farm showed losses during the first years it has since been profitable petitioners had little prior experience in dog breeding and showing however while prior experience may indicate that a taxpayer is engaged in an activity for profit the lack of such experience does not necessarily indicate that the activity was not engaged in with the objective of making a profit pirnia v commissioner tcmemo_1989_627 sec_1_183-2 income_tax regs accordingly we find that this factor weighs in favor of petitioners the activity's history of income and or losses an important consideration is petitioners' history of income and or losses with respect to their dog-breeding activity sec_1_183-2 income_tax regs losses continuing beyond the period customarily required to make an activity profitable if not explainable may indicate that the activity is not engaged in for profit id by the end of the taxable_year petitioners had incurred more than dollar_figure in losses from the dog-breeding activity they used these losses to offset their substantial income from other sources petitioners reported static gross_receipts of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively the magnitude of the activity's losses in comparison with its revenues is an indication that petitioners did not have a profit_motive with respect to the dog-breeding activity burger v commissioner f 2d pincite in fact petitioners' reported expenses for and were far greater than even petitioner mr smith's estimates of the potential for gross revenues from dog breeding petitioners assert that the reported losses were typical for the startup stage of any profit-making activity the record reveals however that the massive losses were not the result of expenses associated with the startup stage of a dog-breeding enterprise the losses during the first years were not the result of purchasing breeding stock or from building a kennel petitioners had a kennel built on their property in years before they became interested in the dog-breeding business the losses during the years in issue were primarily the result of the cost of dog boarding and handling dog boarding and handling expenses are not associated with the startup stage of a dog- breeding enterprise in fact these expenses are likely to grow as the size of petitioners' dog stock grows we therefore find petitioners' argument that the losses were the result of startup expenses to be without merit in addition petitioners assert that their losses were the result of unforeseen or fortuitous circumstances beyond their control sec_1_183-2 income_tax regs petitioners assert that the disease pra caused an unanticipated increase in expenses in because they were required to purchase new stock for breeding this argument fails for two reasons first pra did not have a significant impact on petitioners' dog-breeding activity during the taxable years in question petitioners did not know that any of their dogs even had pra until second as already noted petitioners' losses were largely the result of the high cost of dog boarding and handling and not from the purchase of breeding stock amount of occasional profits the amount and frequency of occasional profits earned from the activity may also be indicative of a profit objective sec_1_183-2 income_tax regs given that petitioners have never reported a profit on their dog-breeding activity we find that this factor supports a finding that the dog-breeding activity was not carried on for profit glenn v commissioner tcmemo_1995_399 financial status of the taxpayer we next consider petitioners' financial status sec_1 b income_tax regs substantial income from sources other than the activity particularly if the activity's losses generated substantial tax benefits may indicate that the activity is not engaged in for profit this is especially true where there are personal or recreational elements involved id petitioners concede that their other business activities were successful and that this factor does not weigh in their favor the income of petitioners was substantial and was sufficient to enable them to maintain a comfortable standard of living notwithstanding the losses from the dog-breeding activity in addition petitioners were able to receive a substantial tax_benefit from the deduction of these losses therefore the fact that petitioners had substantial income from outside sources showing the lack of need to make a profit from the activity supports a finding that petitioners did not carry on their dog- breeding activity for profit golanty v commissioner supra pincite elements of personal pleasure the final factor is the personal pleasure derived by petitioners in conducting their activity sec_1_183-2 income_tax regs although the mere fact that a taxpayer derives personal pleasure from a particular activity does not mean that he or she lacks a profit intent with respect thereto the presence of personal motives may indicate that the activity is not engaged in for profit this is especially true when there are recreational elements involved id petitioners concede that they derived personal pleasure from working with and showing their dogs as this court has stated with respect to this factor unquestionably an enterprise is no less a business because the entrepreneur gets satisfaction from his work however where the possibility for profit is small given all the other factors and the possibility for gratification is substantial it is clear that the latter possibility constitutes the primary motivation for the activity burger v commissioner tcmemo_1985_523 fn ref omitted therefore the fact that petitioners derived substantial personal pleasure from their dog-breeding activity supports a finding that the activity was not carried on for profit considering all of the facts and circumstances we find that petitioners have failed to prove that their dog-breeding and showing activity was engaged in for profit rule a accordingly respondent's determination in that regard is sustained issue accuracy-related_penalty under sec_6662 respondent also determined that petitioners were liable for penalties under sec_6662 and b for each of the years in issue because petitioners were negligent for claiming deductions from their dog-breeding and showing activity sec_6662 and b imposes an accuracy-related_penalty equal to percent of the portion of an underpayment that is attributable to negligence or disregard of rules or regulations negligence has been defined as a lack of due care or a failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 respondent's determination of negligence is presumed to be correct and the taxpayer has the burden of proving that the determination is erroneous rule a therefore petitioners must prove that they were not negligent ie that they made a reasonable attempt to comply with the provisions of the internal_revenue_code and that they were not careless reckless or in intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs we sustain respondent's determination in determining whether petitioners were negligent in the preparation of their returns we take into account petitioner mr smith's business experience glenn v commissioner supra additionally the size of the tax losses claimed by petitioners in relation to the revenue earned from the dog-breeding and showing activity combined with the substantial enjoyment that petitioners derived from the activity created a situation that was too good to be true within the meaning of sec_1_6662-3 income_tax regs accordingly petitioners are liable for the sec_6662 penalties a different result must be reached with respect to the sec_6662 penalties that respondent sought by way of an increase in deficiency respondent bears the burden of proving the increases in deficiency and penalties asserted in his amendment to answer rule a sproul v commissioner tcmemo_1995_207 although petitioners have conceded that they are liable for the increase in deficiency petitioners have not conceded that they are liable for the accuracy-related_penalties asserted in respondent's amendment to answer respondent has failed to sustain the burden of proving the penalties asserted in the amendment to answer respondent erroneously assumed on brief that petitioners had the burden_of_proof with respect to this issue and therefore respondent presented no proof that petitioners acted negligently or intentionally disregarded the rules or regulations by failing to report taxable_distributions from petitioner husband’s pension_plan accordingly we hold that petitioners are liable for the accuracy-related_penalties reflected in respondent's notice_of_deficiency but not for the accuracy-related_penalties resulting from the increases in the deficiencies to reflect the foregoing decision will be entered under rule
